DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20160039977).

Cho teaches a polyamidoimide formed from 3,3',4,4'-biphenyltetracarboxylic dianhydride (BPDA), 2,2'-bis(trifluoromethyl)benzidine (TFDB) (see Examples 19-30 at Table 2, see 0238, meeting the limitations of claims 2 and 3), isophthaloyl chloride (IPCI) and biphenyl dicarbonyl chloride (BPCI), (see Table 3, Examples 1-13 at 0244).
Cho further discloses that terephthaloyl chloride (TPCI) can also be used as a comonomer (see Table 3). 
The reference further teaches the ratio of dicarbonyl segment to imide one is within the range of about 50:50 to about 90:10 (see Claim 12).
Cho discloses that the poly(amidoimide) copolymer has excellent transparency, heat resistance, mechanical strength and flexibility (see 0007).
Regarding claim 4, Cho discloses a film with thickness of about 25um to about 100 formed from the poly(amidoimide) copolymer above (see 0211).

Cho fails to teach the claimed ratio between terephthaloyl chloride, biphenyl dicarbonyl chloride and isophthaloyl chloride.
However, the reference teaches wide ratio between the components in the copolymer above. For instance, TPCI/BPCI ratio is 1:1 (see Table 1, Example 9 at 0236) and IPCI can be varied in a broad range from 7.7 to 86 % mol (see Table 3, Examples 1 and 5 at 0244).

Therefore, it would have been obvious to a person of ordinary skills in the art to use claimed ranges of dicarbonyl compound, since they use in Cho’s disclosure in a broad ranges.

Cho does not teach the polyamidoimide properties of claims 5-7.
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties form Applicant’s and Cho’s polyamidoimide, since they have the same structures

2.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20160194448 in view of Cho et al (US 20160039977).

Song et al (US 20160194448) teaches a polyamide imide film, having thickness of 50 um and pencil hardness of 3H. The copolymer is formed from 100 mol % TFDB, 50 mol % BPCI, 25 mol % BPDA and 25 mol % 6FDA (i.e. 4.4" hexafluoroisopropylidene diphthalic anhydride, see Example 6 at Table 1, see 0105). 
Song teaches range of 32-50% mol of TPCI (see Table 1).

However, Song does not teach Isophthaloyl chloride.

Cho teaches a polyamidoimide formed from 3,3',4,4'-biphenyltetracarboxylic dianhydride (BPDA), 2,2'-bis(trifluoromethyl)benzidine (TFDB) (see Examples 19-30 at Table 2, see 0238), meeting the limitations of claims 2 and 3, isophthaloyl chloride (IPCI) and biphenyl dicarbonyl chloride (BPCI), (see Table 3, Examples 1-13 at 0244).
However, the reference teaches wide ratio between the components in the copolymer above. For instance, TPCI/BPCI ratio is 1:1 (see Table 1, Example 9 at 0236) and IPCI can be varied in a broad range from 7.7 to 86 % mol (see Table 3, Examples 1 and 5 at 0244).

Therefore, it would have been obvious to a person of ordinary skills in the art to use claimed ranges of dicarbonyl compound, since they use in Cho’s disclosure in a broad ranges.

Cho teaches a polyamidoimide, which is able to form colorless transparent film, having improved properties, such as improved transparency, heat resistance, mechanical strength, or flexibility (see 0006).

Therefore, it would have been obvious to a person of ordinary skills in the art to use Cho’s dicarbonyl components along with TFDB and BPDA in order to obtain a colorless transparent film, having improved properties, such as improved transparency, heat resistance, mechanical strength, or flexibility.

Song does not teach the polyamidoimide properties of claims 5-7.
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties form Applicant’s and modified Song’s polyamidoimide, since they have the same structures.




3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765